          Case 2:18-cv-02344-JAM-AC Document 95 Filed 08/31/21 Page 1 of 5


 1   SHOOK HARDY & BACON L.L.P.
     AMIR NASSIHI (SBN 235936)
 2   anassihi@shb.com
     555 Mission Street, Suite 2300
 3   San Francisco, CA 94105
     Telephone: 415.544.1900
 4   Facsimile: 415.391.0281
 5   SHOOK HARDY & BACON L.L.P.
     STEVEN D. SODEN (admitted pro hac vice)
 6   ssoden@shb.com
     2555 Grand Boulevard
 7   Kansas City, MO 64108
     Telephone: 816.474.6550
 8   Facsimile: 816.421.5547
 9   Attorneys for Defendant
     DIAMOND PET FOODS
10
     [additional counsel listed in signature block]
11

12

13                                  UNITED STATES DISTRICT COURT

14                                 EASTERN DISTRICT OF CALIFORNIA

15   RICHARD DAVID CLASSICK, JR.                      Case No.: 2:18-cv-02344-JAM-AC
     Individually and on Behalf of All Others
16   Similarly Situated,                              FIFTH STIPULATION AND ORDER TO
                                                      EXTEND DATES
17                  Plaintiff,

18   v.

19   SCHELL & KAMPETER, INC. d/b/a
     DIAMOND PET FOODS, and DIAMOND
20   PET FOODS INC.,

21                  Defendants.

22

23

24

25

26

27

28

                                                              FIFTH STIPULATION TO EXTEND DATES
                                                                      CASE NO. 2:18-cv-02344-JAM-AC
         Case 2:18-cv-02344-JAM-AC Document 95 Filed 08/31/21 Page 2 of 5



 1          Plaintiff RICHARD DAVID CLASSICK, JR. and Defendant SCHELL & KAMPETER,

 2   INC. d/b/a DIAMOND PET FOODS (also improperly named as Diamond Pet Foods Inc.),

 3   collectively referred to as the “Parties,” by and through their respective counsel, hereby submit this

 4   Stipulation as follows:

 5          WHEREAS, the parties are currently engaged in mediation before Judge Suzanne H. Segal.

 6   Whereas, the parties desire to further extend the class certification and expert deadlines and the

 7   discovery cutoff by an additional 80 days to focus on and conduct the mediation, and any necessary

 8   follow up activity thereafter.

 9          Therefore, the parties would like to further extend the briefing schedule on Plaintiff’s motion

10   for class certification and the related expert disclosures as set forth below:

11

12                                         Old Date                           New Date

13   Deadline to file Motion for Class 10/20/21                               01/10/22
     Certification and serve Plaintiff's
14   expert disclosures and reports
15
      Fact discovery cut-off               11/17/21                           02/06/22
16
      Deadline for Plaintiff to produce 12/6/21                               02/28/22
17    experts for deposition

18    Deadline to file opposition to 01/24/22                                 04/13/22
      Motion for Class Certification
19    and serve Defendant’s expert
20    disclosures and reports

21    Deadline for Defendants to 02/21/22                                     05/09/22
      produce experts for deposition
22
      Deadline to file reply regarding 03/14/22                               06/06/22
23    Motion for Class Certification
24    Class Certification Hearing          6/21/22 at 1:30 PM                 07/26/22 at 1:30 PM
25

26

27

28
                                                       2
                                                                      FIFTH STIPULATION TO EXTEND DATES
                                                                              CASE NO. 2:18-cv-02344-JAM-AC
        Case 2:18-cv-02344-JAM-AC Document 95 Filed 08/31/21 Page 3 of 5



 1   IT IS SO STIPULATED AND AGREED.

 2

 3   Dated: August 27, 2021               Lockridge Grindal Nauen P.L.L.P.

 4
                                          /s/ Rebecca A. Peterson
 5                                        REBECCA A. PETERSON
 6                                        Attorneys for Plaintiff
                                          Richards David Classick, Jr.
 7

 8
     Dated: August 27, 2021               Shook, Hardy & Bacon L.L.P.
 9

10                                        /s/ Amir Nassihi
                                          AMIR NASSIHI
11                                        STEVEN D. SODEN
12                                        Attorneys for Defendant
                                          Diamond Pet Foods
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
                                                       FIFTH STIPULATION TO EXTEND DATES
                                                               CASE NO. 2:18-cv-02344-JAM-AC
        Case 2:18-cv-02344-JAM-AC Document 95 Filed 08/31/21 Page 4 of 5



 1                                  ATTESTATION OF SIGNATURE

 2          Pursuant to Civil L.R. 131(e), the undersigned hereby attests that concurrence in the filing of

 3   this document has been obtained from all signatories hereto.

 4

 5   Dated: August 27, 2021
                                                      /s/ Amir Nassihi
 6                                                    Amir Nassihi
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                                                                    FIFTH STIPULATION TO EXTEND DATES
                                                                            CASE NO. 2:18-cv-02344-JAM-AC
        Case 2:18-cv-02344-JAM-AC Document 95 Filed 08/31/21 Page 5 of 5



 1                                             ORDER

 2         The parties’ above-referenced stipulation is hereby GRANTED.

 3   IT IS SO ORDERED.

 4

 5   Dated: August 30, 2021                          /s/ John A. Mendez
 6                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISRTICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
                                                              FIFTH STIPULATION TO EXTEND DATES
                                                                      CASE NO. 2:18-cv-02344-JAM-AC
